Case 3:19-cv-00418-REP-RCY Document 25-5 Filed 05/18/20 Page 1 of 2 PageID# 252


                                             ^ou3s \1. ^ay
                                               G\^\\ Kc\ion Wo.




                                 EXHIBIT E
Case 3:19-cv-00418-REP-RCY Document 25-5 Filed 05/18/20 Page 2 of 2 PageID# 253
                        Virginia                               Offender Work Program Job Counseling/Suspension and
         Department of Corrections                                                                         Termination 84i F16 11-I6



        Offender Work Program Job Counseling/Suspension and Termination
Offender Name; Uhiiru Rovve                                               Number: 1 131545              Oeio)
Job Assignment:         DCE Tutor                                     Supervisor:        DCE Teacher


□ COUNSELING                        □ SUSPENSION                      □ COUNSELING □ SUSPENSION
Start Date:                        End Date:                           Start Date:                         End Date:

Reason for Action:                                                     Reason for Action:




Offender Signature                                  Date               Offender Signature                                   Date

Staff Signature                                     Date               Staff Signature                                      Date
Cop> Coun.seiing'Suspension to Security Supr.. Work PAR . OlTender     Cop\ Counseling/Su.spen.sion to Secunt> Supr. Work PAR.. Offender
An Offender Payroll System Exception Report 841_F17 must be submitted to the
Business Office by noon on Tuesday of the week following the start date of any
suspension.

                                            TERMINATION REQUEST
Date:     5^5/2018           I I Suspended, Date:                              Disciplinary Charge Pending Q Yes [Z] No
Reason(s) for Termination: Due to Administrative reasons, at this time, vou will not be permitted to work in
the DCE area.




//4                                              f(\ . Pi(/■"•)           i
'StalTSignature          r \                         Name Printed /                                        Date
Cop> Termination Request tVs<!curit>- Work Supervisor and offender. Forward original Terminaion Request to Work P.AR
An Offender Payroll System Exception Report 841_F17 must be submitted to the
Business Office by noon on Tuesday of the week following the start date of any
suspension.


              WORK PAR/ ADMINISTRATIVE TERMINATION REVIEW
Q^Approved                         {f\ Disapproved                     SAmDroved                           lZ Disapproved
Comments:                                                              Comment!                                                        ^

   ork P.AR Signature


                                                                                                                       Revision Dote: 113 16
